Civil action to establish preference, or alleged priority of plaintiff's claim against funds in hands of liquidating agent of insolvent bank.
The Bank of Leicester had on deposit in the Central Bank and Trust Company the sum of $14,121.75. On 19 October, 1930, about an hour before the depository bank closed for the day, and failed to open again because of insolvency, the president of the plaintiff bank presented a check for the amount of its deposit. The president of plaintiff bank was informed in a private interview that the depository bank was not in condition to pay the check in currency, but that an effort would be made to obtain the money from some other bank in the city. The president of plaintiff bank thereupon waited in the lobby of the depository bank until after two o'clock at which time the depository bank closed for the day without cashing the check, and suspended business thereafter. At the time plaintiff's check was first presented for payment the depository bank had $36,553.00 cash on hand.
From a judgment awarding the plaintiff a preference, the defendant appeals.
Reversed on authority of Morecock v. Hood, Comr., 202 N.C. 321,162 S.E. 730.
Reversed.